Exhibit 10.2

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This Severance Agreement and General Release (this “Severance Agreement”) is
entered into as of October 1, 2014, by and between Realty Income Corporation
(the “Company”), and Gary M. Malino (hereinafter “Employee”).

 

IN CONSIDERATION of the severance compensation as herein provided, to which
Employee is not otherwise entitled, Employee does hereby unconditionally,
irrevocably and absolutely release and discharge the Company, and any parent and
subsidiary corporations, divisions and other affiliated entities, past and
present, as well as its past and present directors, officers, employees,
shareholders, agents, successors and assigns (collectively, “Released Parties”),
from any and all loss, liability, claims, demands, causes of action, or suit of
any type related directly or indirectly or in any way connected to the
transactions or occurrences between Employee and the Released Parties to date,
to the fullest extent permitted by applicable law.  This release includes, but
is not limited to, any losses, liabilities, claims, demands, causes of action,
known or unknown, suspected or unsuspected, arising directly out of or in any
way related to Employee’s employment with the Company, or the termination of
Employee’s employment.  This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, as well as alleged violations of the
California Labor Code, any applicable California Industrial Welfare Commission
order, the California Business and Professions Code, Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967, all as amended, and all claims for
attorneys’ fees, costs and expenses.  However, this release shall not apply to
claims for workers’ compensation benefits or unemployment insurance benefits,
any challenge made by Employee to the validity of his release of claims under
the Age Discrimination in Employment Act, or any other claims of Employee that
cannot, by statute, lawfully be waived by this Severance Agreement.

 

IN FURTHER CONSIDERATION THEREOF, Employee hereby waives all rights he may have
to any personal relief or recovery from any charge or complaint, for events or
causes of action occurring or accruing on or before the Effective Date of this
Severance Agreement, before any federal, state, or local administrative agency
against the Released Parties, except as such waiver is prohibited by statutory
provision.  Employee further waives all rights to file or join in any action
before any federal, state, or local court against the Released Parties for any
events or causes of action occurring or accruing on or before the Effective Date
of this Severance Agreement.  Employee also acknowledges that he does not have
any current charge or claim against the Released Parties pending before any
local, state or federal agency regarding his employment.  Except as prohibited
by statutory provision, in the event that any claims are filed, they shall be
dismissed with prejudice upon presentation of this Severance Agreement, and
Employee shall reimburse the Company for the costs, including reasonable
attorneys’ fees, of defending any such action.  The attorneys’ fee provision in
the previous sentence shall not apply to any action by Employee to challenge the
enforceability of his waiver of rights under the Age Discrimination in
Employment Act.

 

1

--------------------------------------------------------------------------------


 

As consideration for entering into this Severance Agreement, Employee shall
receive the following severance compensation payable in accordance with the
terms of Paragraph 10 of that certain Employment Agreement between the parties
dated as of January 1, 2014:

 

a)                                  The total gross sum of one million one
hundred sixty thousand dollars ($1,160,000), payable in a lump sum, and subject
to applicable withholdings;

 

b)                                  Group medical insurance paid for by the
Company through reimbursement of COBRA premiums for Employee and his dependents
(if currently covered) through September 30, 2015, or until Employee becomes
covered under another group medical insurance plan, whichever occurs first. 
Employee shall immediately notify the Company upon becoming eligible for
coverage under another group medical insurance plan; and

 

c)                                   All outstanding unvested Company restricted
stock awards held by Employee as of the termination date shall thereupon vest in
full.

 

In addition, the Company may, in its sole and absolute discretion, determine to
award Employee an annual cash bonus with respect to the Company’s 2014 fiscal
year.  Employee acknowledges and agrees that nothing contained herein confers on
him any right to an annual bonus, and that whether the Company pays him an
annual bonus and the amount of any such annual bonus shall be determined by the
Company in its sole and absolute discretion.

 

Except as set forth in this Severance Agreement, the Amended and Restated
Indemnification Agreement dated May 3, 2011, and any equity-based award
agreement between Employee and the Company, or as otherwise mandated by
applicable law, Employee shall not be entitled to any benefits as an employee or
former employee of the Company.

 

As a condition of the foregoing payments and benefits, Employee agrees to
preserve the confidentiality of all trade secrets and other confidential
information of the Released Parties, and will not now or in the future disrupt,
damage, impair or interfere with the business of the Released Parties, whether
by way of using or disclosing the Released Parties’ trade secrets and
confidential information to compete against them, interfering with or raiding
their employees, or otherwise unlawfully disrupting their relationships with
customers, agents, representatives or vendors.  Employee agrees to comply, in
all respects, with the on-going confidentiality provisions contained in
Paragraph 12 of the Employment Agreement between the parties.

 

Employee agrees to cooperate with the Company in accomplishing a smooth and
orderly transition in the transfer of responsibilities of Employee to other
employees of the Company, particularly including pending matters of which
Employee has the principal knowledge and background information.  In this
regard, Employee agrees to respond in a timely fashion to the questions which
may be presented occasionally by the Company.  Such cooperation and responses
shall not entitle Employee to any additional compensation beyond the severance
compensation specified herein above, so long as such cooperation and responses
do not unreasonably interfere with Employee’s other gainful employment or
efforts to secure gainful employment.

 

2

--------------------------------------------------------------------------------


 

By signing this Severance Agreement, Employee represents, warrants and agrees as
follows:

 

(1)                             Employee has carefully read this Severance
Agreement and understands all of its respective terms.

 

(2)                             Employee does expressly waive all of the
benefits and rights granted to him pursuant to California Civil Code
Section 1542, which provides and reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Employee does certify that he has read all of this Severance Agreement and the
quoted Civil Code Section, and that he fully understands all of the same, and
that he has been given the opportunity, if he desires, to review the terms of
this Severance Agreement and with counsel of his choosing.

 

(3)                             Employee expressly declares and represents that
no promise, inducement or agreement not herein expressed has been made to him
and that this Severance Agreement and any equity-based award agreements between
Employee and the Company contain the entire agreement between the parties
concerning the subject matter of this Severance Agreement and supersede all
prior negotiations, discussions or agreements relating to the subject matter of
this Severance Agreement; provided, however, that the Employment Agreement
between the parties is incorporated and made a part of this Severance Agreement
and remains in full force and effect.

 

(4)                             Employee agrees that this Severance Agreement
may be pled as a full and complete defense to, and may be used as the basis for
an injunction against, any action, suit or other proceeding which may be
prosecuted, instituted or attempted by Employee in breach hereof.  Employee
further agrees that in the event an action or proceeding is instituted by
Employee or the Company or any party released hereby in order to enforce the
terms or provisions hereof, the prevailing party shall be entitled to an award
of reasonable costs and attorneys’ fees.  This attorneys’ fee provision shall
not apply to an action brought by Employee to challenge the enforceability of
his waiver of rights under the Age Discrimination in Employment Act.

 

(5)                             The parties agree that this Severance Agreement
shall bind Employee, his heirs, successors, agents, representatives and assigns,
and each of them, and shall inure to the benefit of the successors and assigns
of the respective parties hereto.

 

3

--------------------------------------------------------------------------------


 

(6)                             Employee has signed this Severance Agreement
knowingly and voluntarily, and no promises or representations have been made to
him to induce him to sign this Severance Agreement.

 

(7)                             If Employee is under age 40 as of the date he
signs this Severance Agreement, he understands that the acceptance procedures of
this Paragraph 7 apply to him.  Employee understands that he may take up to
twenty-one (21) days to sign this Severance Agreement and the Severance
Agreement shall be effective immediately upon the date of his signature
(“Effective Date”).

 

(8)                             If Employee is age 40 or over as of the date he
signs this Severance Agreement, he understands that the acceptance procedures of
this Paragraph 8 apply to him.  Employee acknowledges and agrees that:  a) he
has been advised to consult with an attorney before executing this Severance
Agreement; b) he has been given at least twenty-one (21) days to consider and
sign this Severance Agreement; c) Employee may revoke his acceptance of this
Severance Agreement within seven (7) days after he signs it by delivering a
written revocation to the Chief Executive Officer so that such written
revocation is received by no later than the seventh day; d) this Severance
Agreement shall not be binding and enforceable until the eighth day after
Employee signs this Severance Agreement without revoking it (“Effective Date”);
and e) this Severance Agreement does not waive or release any rights or claims
that Employee may have under the Age Discrimination in Employment Act that arise
after execution of this Severance Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Severance Agreement and
General Release as of the date first above written.

 

 

REALTY INCOME CORPORATION

EMPLOYEE

 

 

 

 

 

 

 

 

 

By:

/s/ Michael R. Pfeiffer                    

 

/s/

Gary M. Malino  

 

 

 

 

Title:

Executive Vice President, General

 

Gary M. Malino

 

 

 

 

 

Counsel and Secretary                  

 

 

 

 

 

 

4

--------------------------------------------------------------------------------